                                            Case 1:20-cv-06113-RMI Document 20 Filed 01/25/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8       DAVID ROBERTS,                                   Case No. 20-cv-06113-RMI
                                   9                    Plaintiff,
                                                                                            ORDER FOR PLAINTIFF TO SHOW
                                  10              v.                                        CAUSE
                                  11       MONTEREY COUNTY JAIL, et al.,
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff, a former detainee at the Monterey County Jail, and currently a state prisoner, has

                                  15   filed a pro se civil rights complaint under 42 U.S.C. § 1983. Plaintiff has also filed an application

                                  16   to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.1

                                  17           The Prison Litigation Reform Act of 1995 (“PLRA”), provides that a prisoner may not

                                  18   bring a civil action or appeal a civil judgment under 28 U.S.C. § 1915 “if the prisoner has, on three

                                  19   or more prior occasions, while incarcerated or detained in any facility, brought an action or appeal

                                  20   in a court of the United States that was dismissed on the grounds that it is frivolous, malicious, or

                                  21   fails to state a claim upon which relief may be granted, unless the prisoner is under imminent

                                  22   danger of serious physical injury.” 28 U.S.C. § 1915(g). The phrase “fails to state a claim on

                                  23   which relief may be granted,” as used in § 1915(g), “parallels the language of Federal Rule of

                                  24   Civil Procedure 12(b)(6).” Andrews v. King, 398 F.3d 1113, 1121 (9th Cir. 2005) (internal

                                  25   quotation marks omitted). A case is “frivolous” within the meaning of § 1915(g) if “it is of little

                                  26
                                  27   1
                                         Plaintiff submitted several filings in other cases that included this docket number, but were not
                                  28   filed in this action. Plaintiff has submitted an in forma pauperis application and a change of
                                       address. See Roberts v. Davis, No. 20-cv-7032 SI (dkts. 8, 10).
                                            Case 1:20-cv-06113-RMI Document 20 Filed 01/25/21 Page 2 of 3




                                   1   weight or importance: having no basis in law or fact.” Id. (internal quotation marks omitted).

                                   2          Andrews requires that a prisoner be given notice of the potential applicability of § 1915(g),

                                   3   by either the district court or the defendants, but also requires the prisoner to bear the ultimate

                                   4   burden of persuasion to convince the court that § 1915(g) does not bar in forma pauperis status for

                                   5   him. Andrews, 398 F.3d at 1121. Andrews, therefore, implicitly allows the court to sua sponte

                                   6   raise the § 1915(g) issue, but requires the court to notify the prisoner of the earlier dismissals that

                                   7   the court considers to support a § 1915(g) dismissal and to allow the prisoner an opportunity to be

                                   8   heard on the matter before dismissing the action. Andrews, 398 F.3d at 1120. A dismissal under §

                                   9   1915(g) means that a prisoner cannot proceed with his action as a pauper under § 1915, but he still

                                  10   may pursue his claims if he pays the full filing fee at the outset of the action.

                                  11          It appears that Plaintiff has at least three strikes pursuant to § 1915(g):

                                  12                  1.      Roberts v. Huckleberry, No. 18-1237 DAD SAB (E.D. Cal.), dismissed for
Northern District of California
 United States District Court




                                                              failure to state a claim (dkt. 57).
                                  13
                                                      2.      Roberts v. KVSP Investigation Service Unit, No. 19-1055 AWI SAB (E.D.
                                  14                          Cal.), dismissed for failure to state a claim (dkts. 12, 14).
                                  15                  3.      Roberts v. Riverside County Superior Court, No. 19-0446 VBF RAO (C.D.
                                                              Cal.), dismissed for failure to state a claim (dkt. 9).
                                  16
                                                      4.      Roberts v. Riverside County Superior Court, No. 20-0197 VBF RAO (C.D.
                                  17                          Cal.), dismissed for failure to state a claim. (dkt. 4).
                                  18                  5.      Roberts v. CDCR Trust Office, No. 20-0977 VBF RAO (C.D. Cal.),
                                                              dismissed as frivolous, malicious or for failure to state a claim (dkt. 5).
                                  19
                                       Plaintiff is ORDERED to show cause within twenty-eight (28) days of service of this order, why
                                  20
                                       this case should not be deemed three-strikes barred under § 1915(g), and why his application to
                                  21
                                       proceed in forma pauperis should not be denied, resulting in the dismissal of his case. In the
                                  22
                                       alternative to showing cause why the action should not be dismissed, Plaintiff may avoid dismissal
                                  23
                                       by simply paying the full $402.00 filing fee within the deadline set forth above. Failure to either
                                  24
                                       show cause, or to pay the full filing fee, may result in dismissal. The Clerk shall UPDATE
                                  25
                                       Plaintiff’s address and inmate number to David Roberts, #BA0958, Wasco State Prison, P.O. Box
                                  26
                                       7700, Wasco, CA 93280.
                                  27
                                       //
                                  28
                                                                                          2
                                          Case 1:20-cv-06113-RMI Document 20 Filed 01/25/21 Page 3 of 3




                                   1          IT IS SO ORDERED.

                                   2   Dated: January 25, 2021

                                   3

                                   4
                                                                                      ROBERT M. ILLMAN
                                   5                                                  United States Magistrate Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                             3
